Citation Nr: 1103021	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-24 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1948 to January 1952.  
He died in February 2007.  The appellant in this matter is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the 
cause of the Veteran's death.  The appellant perfected an appeal 
of that decision.

In November 2008, the appellant testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

The Board denied service connection for the cause of the 
Veteran's death in a March 2010 decision.  Once more, the 
appellant perfected an appeal.

In an October 2010 Joint Motion, both the appellant and the VA 
Secretary (referred to hereinafter as "the parties") requested 
that the Board decision be vacated and the case be remanded.  The 
United States Court of Appeals for Veterans Claims (Court) issued 
an order granting the Joint Motion later in October 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death must be remanded.  Such remand is 
necessary to ensure that the appellant is afforded every possible 
consideration.

The appellant contends that the Veteran's service-connected PTSD 
caused his fatal heart failure, or at least shortened his life, 
in that his symptoms of stress, lack of sleep, nightmares, and 
flashbacks placed undue stress on his heart.

Pertinent evidence is as reflected in the Board's March 2010 
decision denying service connection for the cause of the 
Veteran's death.  Of particular concern here, this evidence 
included an April 2008 opinion regarding the etiology of the 
Veteran's death rendered by a VA examiner.  The examiner noted, 
after extensive review of the claims file, that the Veteran had 
multiple risk factors for coronary heart disease, including 
family history of the disease, tobacco use disorder, 
hypertension, dyslipidemia, obesity, age, and gender.  She also 
noted that at 77 years old at the time of his death, the Veteran 
had lived (1) 20 years longer than his father, who also died of 
heart failure, (2) longer than the 74 year life expectancy of 
American males, and (3) longer than the 60-61 year life 
expectancy of white males born between 1930 and 1935 despite the 
fact that heart problems are known to reduce life expectancy.  As 
a result, the VA examiner determined that the Veteran's heart 
disease "[wa]s less likely than not worsened beyond its natural 
progression due to PTSD."

In their October 2010 Joint Motion, the parties set forth 
38 C.F.R. § 3.312(c)(1) regarding contributory cause of death, 
which provides as follows:

Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to death, 
it must be shown that it contributed 
substantially or materially; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death.  It is not sufficient to show that 
it casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.

They then indicated that the Board applied the incorrect standard 
by relying on the April 2008 VA examiner's opinion.  The parties 
indicated in this regard that "the correct standard under 
38 C.F.R. § 3.312 is whether the PTSD contributed materially or 
substantially to the cause of the Veteran's death, not whether it 
aggravated the cause of death beyond its natural progression."  
Finally, they agreed that the Board should seek clarification of 
the April 2008 VA medical opinion or seek another medical opinion 
in accordance with the correct standard.

An October 2010 Order of the Court granted the Joint Motion, as 
noted in the introduction.  The Board has no discretion and must 
comply by remanding for clarification of the April 2008 VA 
medical opinion or for another medical opinion.  See Forcier v. 
Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to 
ensure compliance with a Court's order extends to the terms of 
the agreement struck by the parties that forms the basis of the 
joint motion to remand).  Because the VA examiner who rendered 
the April 2008 medical opinion is familiar with this case, the 
Board opts to seek clarification of the opinion from such 
examiner, if possible.  A medical opinion from another VA 
examiner shall be sought if the initial examiner is not 
available.

To aid the VA examiner in clarifying the April 2008 medical 
opinion, the Board notes Lathan v. Brown, 7 Vet. App. 359 (1995).  
It was held therein that a finding of substantial or material 
contribution to the cause of death requires showing that there 
were "debilitating effects" due to a service-connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death."

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional relevant records 
identified by the appellant during the 
course of this remand.

2.  Obtain an addendum to the April 2008 
VA medical opinion, for the purpose of 
clarifying the opinion regarding the 
etiology of the Veteran's death.  I 
possible, the addendum should be possible 
from the examiner who provided the initial 
opinion; or if otherwise necessary, from a 
different appropriate examiner.  The 
claims file, to include a copy of this 
remand, the Joint Motion, the Board's 
March 2010 decision, the April 2008 
medical opinion, and all pertinent 
evidence, shall be provided to and 
reviewed by the examiner.  The examiner 
shall note such review in an addendum 
opinion and then shall clarify the 
previous opinion.  Such clarification 
shall include specifically responding 
either affirmatively or negatively to the 
following question:  Did the Veteran's 
PTSD contribute materially or 
substantially to the cause of his death?  
A complete rationale shall be provided for 
the answer given as well as for any other 
conclusions reached.

3.  Then readjudicate the claim.  If the 
decision remains adverse to the appellant, 
she and her representative shall be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

